   Case 5:21-cv-03035-SAC Document 16 Filed 08/04/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


EMILIO ZURITA-CRUZ,

                             Petitioner,


          v.                                       CASE NO. 21-3035-SAC

STATE OF KANSAS,


                             Respondent.


                         MEMORANDUM AND ORDER

    This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. On April 9, 2021, the court requested a Pre-Answer Report (PAR)

from respondent to address the timeliness of this action. The order

provided that petitioner would have 30 days from the filing of the

PAR to reply. The PAR was filed on June 11, 2021, and petitioner filed

no response. Due to returned items of mail, the court directed the

clerk of the court to remail them to petitioner and issued a separate

order extending the time to reply to and including August 3, 2021.
Petitioner did not reply. For the reasons that follow, the court

concludes this matter is not timely and must be dismissed.

                         Procedural background

     On February 8, 2008, petitioner was convicted of rape and

aggravated criminal sodomy in the District Court of Finney County,

Kansas. On March 25, 2008, he was sentenced to a prison term of 288

months.

     On April 15, 2013, petitioner wrote a letter to the trial court
claiming that he wanted to appeal his convictions but his defense

attorney failed to pursue an appeal. The district court construed his
   Case 5:21-cv-03035-SAC Document 16 Filed 08/04/21 Page 2 of 6




correspondence as a motion to appeal out of time.

     On June 6, 2013, the trial court held a hearing on the motion

and received testimony from petitioner, his trial attorney, and his

interpreter. Following the hearing, the district court denied the

motion to appeal out of time. Petitioner appealed from that ruling.

     On June 15, 2015, the Kansas Court of Appeals (KCOA) affirmed

the denial. State v. Zurita-Cruz, 356 P.3d 436 (Table), 2015 WL 5458431

(Kan. Ct. App. 2015)(unpublished opinion), rev. denied, June 21, 2016.

     On    September   12,   2016,   petitioner    filed   a   motion   for

post-conviction relief under K.S.A. 60-1507 in the state district

court asserting a claim of ineffective assistance of counsel. On May

17, 2017, the district court denied relief. Petitioner did not appeal.

     On February 2, 2021, petitioner filed the present action under

28 U.S.C. § 2254.

                                Analysis

     This petition is subject to the one-year limitation period

established by the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

     A 1-year period of limitation shall apply to an application
     for a writ of habeas corpus by a person in custody pursuant
     to the judgment of a State court. The limitation period
     shall run from the latest of –

     (A)   The date on which the judgment became final by the
           conclusion of direct review or the expiration of the
           time for seeking such review;
     (B)   The date on which the impediment to filing an
           application created by State action in violation of
           the Constitution or laws of the United States is
           removed, if the applicant was prevented from filing
           by such State action;
     (C)   The date on which the constitutional right asserted
           was initially recognized by the Supreme Court, if the
           right has been newly recognized by the Supreme Court
           and made retroactively applicable to cases on
      Case 5:21-cv-03035-SAC Document 16 Filed 08/04/21 Page 3 of 6




             collateral review; or
       (D)   The date on which the factual predicate of the claim
             or claims presented could have been discovered through
             the exercise of due diligence.

       28 U.S.C. § 2244(d)(1).

       The 1-year limitation period generally runs from the date

the      judgment     becomes     “final,”     as    provided     by   §

2244(d)(1)(A). See Preston v. Gibson, 234 F.3d 1118, 1120 (10th

Cir. 2000). “Direct review” ends when the availability of direct

appeal to the state courts and request for review to the Supreme

Court have been exhausted. Jimenez v. Quarterman, 555 U.S. 113,

119 (2009). The Rules of the United States Supreme Court

allow ninety days from the date of the conclusion of direct

appeal to seek certiorari. U.S. S. Ct. Rule 13.1. “If a prisoner

does not file a petition for writ of certiorari with the United

States Supreme Court after his direct appeal, the one-year

limitation period begins to run when the time for filing

a certiorari petition expires.” United States v. Hurst, 322

F.3d 1256, 1259 (10th Cir. 2003) (internal quotations omitted).

       The statute also contains a tolling provision:


       The time during which a properly filed application for State
       post-conviction or other collateral review with respect to
       the pertinent judgment or claim is pending shall not be
       counted toward any period of limitation under this
       subsection.

       28 U.S.C. § 2244(d)(2).

       The one-year limitation period also is subject to equitable

tolling in “rare and exceptional circumstances.” Gibson v. Klinger,
   Case 5:21-cv-03035-SAC Document 16 Filed 08/04/21 Page 4 of 6




232 F.3d 799, 808 (2000)(internal quotation marks omitted). This

remedy is available only “when an inmate diligently pursues his claims

and demonstrates that the failure to timely file was caused by

extraordinary circumstances beyond his control.” Marsh v. Soares, 223

F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant equitable

tolling include “for example, when a prisoner is actually innocent,

when an adversary’s conduct – or other uncontrollable circumstances

– prevents a prisoner from timely filing, or when a prisoner actively

pursues judicial remedies but files a deficient pleading during the

statutory period.” Gibson, 232 F.3d at 808 (internal citations

omitted). Likewise, misconduct or “egregious behavior” by an attorney

may warrant equitable tolling. Holland v. Florida, 560 U.S. 631 651

(2010). However, “[s]imple excusable neglect is not sufficient.”

Gibson, id.

     Where a prisoner seeks equitable tolling on the ground of actual

innocence, the prisoner “must establish that, in light of new

evidence, ‘it is more likely than not that no reasonable juror would

have found petitioner guilty beyond a reasonable doubt.’” House v.

Bell, 547 U.S. 518, 526-37 (2006)(quoting Schlup v. Delo, 513 U.S.

298, 327 (1995)). The prisoner must come forward with “new reliable

evidence – whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence – that was not

presented at trial.” Schlup, id. at 324.

     In petitioner’s case, he did not file a direct appeal from his

state convictions. At the time of his conviction, he had a period of
   Case 5:21-cv-03035-SAC Document 16 Filed 08/04/21 Page 5 of 6




ten days, excluding weekends, following the date of sentencing to file

a notice of appeal. K.S.A. 22-3608(c)(2007). After approximately five

years, he notified the state district court that he intended to appeal;

however, after an evidentiary hearing, the district court denied his

request. That decision was affirmed on appeal. That five-year period

is sufficient to support a finding by this court that petitioner failed

to timely present this habeas corpus action. However, even if the court

found that petitioner were entitled to equitable tolling following

his sentence, the record shows that following the denial of relief

in his action under K.S.A. 60-1507, petitioner did not appeal and

waited almost four years before he filed the present federal petition.

Either of these delays is sufficient to persuade the court that this

petition was not timely filed. Petitioner had not advanced any grounds

to support equitable tolling or to excuse the failure to timely file.

Therefore, this matter will be dismissed.

     Finally, because the court concludes dismissal is required, it

must consider whether to issue a certificate of appealability. Under

Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, “the district court must issue or deny a certificate

of appealability when it enters a final order adverse to the

applicant.” A certificate of appealability should issue “only if the

applicant   has   made   a   substantial   showing   of   the   denial   of   a

constitutional right,” and the Court identifies the specific issue

that meets that showing. 28 U.S.C. § 2253.

     Where, as here, the Court’s decision is based on a procedural
   Case 5:21-cv-03035-SAC Document 16 Filed 08/04/21 Page 6 of 6




ground, the petitioner must show that “jurists of reason would find

it debatable whether the petition states a valid claim of the denial

of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

     The Court concludes that the present record does not warrant the

issuance of a certificate of appealability. The dismissal is based

upon procedural grounds, and the ruling that petitioner failed to

timely file this matter is not reasonably debatable.

    IT IS, THEREFORE, BY THE COURT ORDERED the petition is dismissed.

No certificate of appealability will issue.

    IT IS SO ORDERED.

    DATED:   This 4th day of August, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
